DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/02/2021 has been entered.

Election/Restrictions
Claims 1-9, 12, 18-27 are allowable. The restriction requirement among inventions 1-6, as set forth in the Office action mailed on 08/10/2020 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 8/10/2020 is fully withdrawn. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present 
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 1-9, 12, 18-27 are allowed.
The following is an examiner’s statement of reasons for allowance of claims 1, 12, 20, 23: 
Regarding claim 1, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that a circuit assembly comprising a PCB, a substrate and a power management arrangement positioned on and operably coupled to the PCB; a shield can covering the substrate and shielding the power management arrangement; a single self-shielded coil electrically coupled to the PCB and disposed adjacent to the  management arrangement, the single self-shielded coil having: a coil conductor, and a protective layer having a first conductive layer, a second conductive layer, and an insulative layer between a first conductive layer and a second conductive layer, the protective layer conformably surrounding an uppermost surface and a sidewall of the coil conductor. None of the reference art of record discloses or renders obvious such a combination.

Regarding claim 20, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that a circuit assembly comprising a PCB, a substrate and a power management arrangement positioned on and operably coupled to the PCB; a shield can over the substrate and shielding the power management arrangement; and a single self-shielded reactive circuit element electrically coupled to the PCB, and disposed adjacent to the power management arrangement, the single self-shielded reactive circuit element having a protective shield formed of a first conductive layer having a plurality of elongate slits extending solely in a first direction and a second conductive layer having a second plurality of elongate slits extending solely in a second direction that is different from the first direction. None of the reference art of record discloses or renders obvious such a combination.

Regarding claims 2-9 and 26-27, these claims are allowed based on their dependence on the allowable independent claim 1 discussed above.
Regarding claims 18-19, these claims are allowed based on their dependence on the allowable independent claim 12 discussed above.
Claims 21-22 are allowed as being dependent on allowable independent claim 12 or claim 20.
Claims 24-25 are allowed as being dependent on allowable independent claim 23.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are listed in the form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAGAR SHRESTHA whose telephone number is (571)270-1236.  The examiner can normally be reached on 9:00 am-5:30 pm, Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on (571)272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/S. S/
Examiner, Art Unit 2841


	/HUNG S. BUI/           Acting Patent Examiner, 2841/2800